PER CURIAM.
Appellant, James A. Wilson, appeals the order summarily denying his postconviction relief motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Summary denial was proper as to claims one through three and five through seven. However, because claim four is facially sufficient, we reverse the order as to that claim and remand with instructions to either attach portions of the record that conclusively refute the claim or for an evidentiary hearing. See Foster v. State, 993 So.2d 97, 97 (Fla. 1st DCA 2008) (reversing and remanding with instructions to either attach portions of the record conclusively refuting the facially sufficient claims of ineffective assistance of counsel or for an evidentiary hearing).
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
DAVIS, BENTON, and PADOVANO, JJ., concur.